Citation Nr: 1221000	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  09-37 020A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

(In accordance with BVA Directive 8430 (May 17, 1999), the Veteran's increased rating claims for a low back strain, status post left salpingo oophorectomy and partial right salpingectomy with pelvic inflammatory disease, seborrheic dermatitis, and a major depressive disorder will be concurrently adjudicated in a separate Board of Veterans' Appeal decision under the same docket number.)


INTRODUCTION

The Veteran had active service from October 1983 to June 2005.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) in Phoenix, Arizona, which denied the benefit sought on appeal.    

In February 2010, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  A copy of the hearing transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The RO inferred the issue of entitlement to a TDIU as such issue had been raised by the record.  (See August 2007 statement of the case pertaining to increased rating claims also on appeal).  

TDIU ratings are authorized for any disability or combination of disabilities for which the Schedule for Rating Disabilities prescribes a 100 disability evaluation, or, with less disability, if certain criteria are met.  Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b). 

In this case, the Veteran is currently service-connected for major depressive disorder, low back strain, left elbow tendonitis, irritable bowel syndrome with left colon diverticulosis and gastroesophageal reflux disease, status post left salpingo oophorectomy and partial right salpingectomy with pelvic inflammatory disease, hemorrhoids, residual scar below left jaw line status post excision inclusion cyst, residual scar status post left salpingo oophorectomy, and seborrheic dermatitis; for a combined rating of 70 percent, effective from May 30, 2007.  Accordingly, the Veteran meets the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a).

Notwithstanding, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected condition and advancing age, which would justify a total rating based upon individual unemployability, due solely to the Veteran's service-connected disabilities.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

The record reflects that in January 2006, the Veteran was referred for a Comprehensive Vocational evaluation.  After the evaluation, to include testing, the examiner indicated that the Veteran appeared to be motivated to pursue vocational training.  It was felt that job-specific training to become a paralegal or a title searcher for a real estate company would provide her with the skills for re-entry into employment within the civilian sector.  

The Veteran is in receipt of a 50 percent rating for major depressive disorder.  The examiner who conducted a May 2007 VA psychiatric examination indicated that the Veteran's depressive symptoms seemed to wax and wane to some extent.  The examiner also indicated that the Veteran has been unable to work.
According to a May 2008 VA examination report, the examiner indicated that employment which required repeated bending and lifting greater than 30 lbs would be restricted on account of his low back disability.  Sedentary employment would not be restricted.  The examiner also indicated that the Veteran's fibromyalgia limits the Veteran in other ways, possibly affecting employment activities differently and additionally.  Lastly, the examiner felt that the Veteran's hemorrhoids and left jaw scar cause no employment restrictions. 

In December 2007, VA received the Veteran's TDIU application.  She indicated that she last worked full-time and became too disabled to work in June 2005.  She also reported having completed two years of college.  She stated that she is unable to work due to her service-connected disabilities.

According to an April 2008 VA Form 21-4192, [Request for Employment Information In Connection With Claim for Disability Benefits],  the Veteran worked part-time for "Big 5 Corporation" from October 31, 2006, to November 9, 2006, but terminated employment due to relocating.

In October 2009, the Veteran underwent a VA psychiatric examination and the clinical psychologist opined that the Veteran's mental disorder symptoms are not severe enough to interfere with occupational functioning.

Although the various VA examination reports of record address the separate impact that some of the Veteran's service-connected disabilities have on unemployability, none of the examiners opined as to the aggregate impact of all service-connected disabilities on her ability to secure or follow a substantially gainful occupation.  Because the individual assessments are not adequate for adjudicating the Veteran's TDIU claim, the Board has no discretion and must remand this claim.  

The TDIU claim is also "inextricably intertwined" with the Veteran's increased rating claims addressed in the separate, concurrent Board remand, therefore, this issue must be adjudicated after full development and adjudication of the Veteran's other claims. The Court has held that all issues "inextricably intertwined" with an issue certified for appeal, are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 181 (1991). 

Accordingly, the case is REMANDED for the following action:

1.  After the Veteran has undergone VA examinations for her low back, gynecological condition, and seborrheic dermatitis, pursuant to the concurrent Board remand under separate cover, schedule the Veteran for an appropriate VA examination in connection with her TDIU claim.  The claims file must be made available to and reviewed by the examiner prior to the requested examination.  All necessary tests should be conducted. 

The examiner should opine as to whether, without regard to the Veteran's age or the impact of any non service-connected disabilities, it is at least as likely as not that her  service-connected disabilities (major depressive disorder, low back strain, left elbow tendonitis, irritable bowel syndrome with left colon diverticulosis and gastroesophageal reflux disease, status post left salpingo oophorectomy and partial right salpingectomy with pelvic inflammatory disease, hemorrhoids, residual scar below left jaw line status post excision inclusion cyst, residual scar status post left salpingo oophorectomy, and seborrheic dermatitis) either alone or in the aggregate, render her unable to secure or follow a substantially gainful occupation. 

If the examiner opines that the Veteran's service-connected disabilities do not cumulatively render her unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with her current service-connected disabilities, given her current skill set and educational background.  Any opinions should be reconciled with the evidence of record, to include the most recent VA examination reports.  

2.  Then adjudicate the Veteran's TDIU claim.  If the benefit sought is denied, the Veteran and her representative must be furnished an SSOC and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


